Opinion by
Oliver, C. J.
It was stipulated that the items marked “A” consist of parts of photo enlargers; that said enlargers were held dutiable at 15 percent under paragraph 1551, as modified, as photographic cameras in Manca, Inc. v. United States (38 Cust. Ct. 271, C. D. 1874); and that, in accordance with said decision, the items marked “A” are dutiable at 20, percent under paragraph 1551. Accordingly, the claim at 20 percent was sustained as to said items. The items marked “B,” stipulated to consist of photographic cameras similar to-those the subject of C. D. 1874, supra, were held dutiable at 15 percent under said paragraph 1551, as modified, supra.